Citation Nr: 0904208	
Decision Date: 02/05/09    Archive Date: 02/13/09	

DOCKET NO.  04-38 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota



THE ISSUE

Entitlement to service connection for a bilateral foot 
disorder.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Johnston, Counsel




INTRODUCTION

The veteran had active military duty from November 1977 to 
October 1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Sioux Falls, South Dakota.  This case was originally 
before the Board in November 2007, at which time it was 
remanded for VCAA compliance, collection of additional 
records, and to provide a VA examination with record review 
and request for opinions.  All development requested on 
remand was completed to the extent possible.  Stegall v. 
West, 11 Vet. App. 268 (1998).  The case is now ready for 
appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been requested or obtained.

2.  Although the veteran is shown to have had some transient 
problems with her ankles during service, there was no 
identifiable injury or fracture and these problems were acute 
and transitory and resolved prior to separation; there is no 
evidence of chronicity of bilateral ankle symptomatology for 
years following service separation, and the only competent 
clinical opinion on file finds that current mild instability 
of the ankles is unrelated to incidents of service.  


CONCLUSION OF LAW

A bilateral ankle disorder was not incurred or aggravated 
during active military service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1131, 1137, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  The Veterans Claims Assistance Act 
(VCAA) and regulations implementing this liberalizing 
legislation are applicable to the veteran's claim.  VCAA 
requires VA to notify claimants of the evidence necessary to 
substantiate their claims, and to make reasonable efforts to 
assist claimants in obtaining such evidence.  

The veteran was provided formal VCAA notice prior to the 
issuance of the rating decision on appeal from March 2004.  
This notice was not found to be entirely satisfactory, and 
the Board remanded for proper compliance.  In December 2007, 
the veteran was provided fully compliant VCAA notice which 
informed her of the evidence necessary to substantiate her 
claim, the evidence VA would collect on her behalf, the 
evidence she was responsible to submit, and advised she 
submit any relevant evidence in her possession.  All known 
available evidence has been collected for review, including 
the service treatment records, and up-to-date VA treatment 
records.  An attempt to find older service medical records 
from Fort Jackson was unsuccessful.  Finally, the veteran was 
provided a VA examination with record review and a request 
for opinion in September 2008, consistent with VCAA at 
38 U.S.C.A. § 5103A(d).  VCAA is satisfied in this appeal.  
38 U.S.C.A. §§ 5103, 5103A, 5107; Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

Service connection may be established for disease or injury 
incurred or aggravated in line of active military duty.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection 
may also be granted for certain specified diseases, including 
arthritis, which are shown to have become manifest to a 
compensable degree within one year of service separation.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings.  Continuity of symptomatology is 
required where the condition noted during service is not 
shown to be chronic, or when a diagnosis of chronicity may be 
legitimately questioned.  When chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  

Analysis:  The veteran filed her current claim for bilateral 
ankle disability in November 2003, some 24 years after she 
was separated from service.  

The service treatment records reveal that in January 1978, 
soon after enlistment, the veteran sought treatment for right 
foot pain.  Examination revealed no swelling, crepitus or 
discoloration, the assessment was rule out stress, and she 
was given an Ace wrap and returned to duty.  The following 
month she was again seen for right foot pain, and again there 
was no swelling, crepitus or discoloration, and she was 
returned to duty.  The service treatment records are 
otherwise silent for any problems of the feet.  The physical 
examination for separation from service in March 1979 found 
no abnormality of the veteran's feet, and the veteran herself 
denied any foot problems in the accompanying report of 
medical history.  Final examination in October 1979 again 
showed no foot problems, and the veteran again denied any 
problem with her feet.  Indeed, she affirmatively answered in 
the negative to the questions as to whether she had 
arthritis, rheumatism, bursitis, any bone, joint or other 
deformity, or lameness.  There is, following service 
separation, an absence of objective medical or other evidence 
which shows or suggests that she had chronic foot symptoms 
for many years following service separation.  

In September 2008, pursuant to the Board's remand, the 
veteran was provided a VA orthopedic examination which 
included a record review.  The examining physician discussed 
the couple of occasions the veteran sought treatment for 
right foot pain during service and the two normal separation 
examinations.  In providing her own history, the veteran 
reported that she did not recall having problems with her 
feet or ankles following service separation until "she gained 
a lot of weight and developed diabetes" in around 2002.  At 
that time, she had some blisters on the top of her feet and 
some generalized foot pain.  When she lost weight and the 
diabetes came under control, she had not noticed foot pain 
anymore.  The veteran also recalled one pre-military injury, 
when she fell down some stairs and had a bad sprain and was 
on crutches for about a week.  She reported that this healed 
prior to service and did not bother her in basic training.  
She also reported injuring the top of her left foot after she 
left the Army when an old wringer washer fell on to her foot.  

Physical examination of both ankles revealed no acute or 
chronic swelling or deformity, no increased heat or erythema, 
no muscle atrophy, no tenderness to palpation, but there did 
appear to be some mild laxity of the lateral calcaneal 
fibular ligaments with inversion testing, though this was 
nonpainful.  Drawer testing was negative.  She walked without 
a limp and did pronate mildly, but had a normal arch.  There 
were no calluses or breakdown of skin or unusual shoe wear.  
There were no hammertoes, high arch, flat foot, or hallux 
valgus, and testing showed normal sensation.  On active range 
of motion of the ankles, there was no objective evidence or 
complaints of pain.  

The examiner noted that although the veteran had complained 
of ankle swelling during service, the service medical records 
did not confirm swelling at any time.  The examiner found no 
chronic condition of the feet documented in the service 
medical records, or in any post-service medical records.  The 
examiner also specifically noted two service separation 
examinations which identified no chronic disability of the 
feet or ankles, and which contained no complaints by the 
veteran of chronic problems in her own reports of medical 
history.  The only current diagnosis was mild instability of 
the ankles, and the examiner wrote that it was less than 
likely that this was attributable to incidents of military 
service, since there were no sprains or ankle injuries 
documented on active military duty.  Although the veteran now 
had reported a significant sprain before entering the 
military, there was no evidence that any pre-service ankle 
sprain residuals were permanently aggravated beyond ordinary 
progress during service.  There was no evidence to indicate 
that her current complaints of intermittent ankle weakness 
had onset in or was related to incidents of service.  No post 
service treatment records related current problems to 
incidents of service.  

A clear preponderance of the evidence on file is against the 
veteran's claim.  Although she sought treatment with 
complaints of foot pain on two occasions during service, 
there were no acute injuries, fractures or sprains of either 
foot or ankle at any time during service.  Two service 
separation examinations both noted the veteran's feet and 
ankles to be normal, and the veteran herself denied chronic 
feet or ankle problems in completing her own reports of 
medical history.  Following service, there is a complete 
absence of any objective evidence of chronic ankle or foot 
symptoms.  There appears to have been some episodic foot pain 
attributable to uncontrolled diabetic neuropathy of the feet 
many years after service which is in no way related to 
incidents of service.  The only current diagnosis for the 
veteran's feet upon VA examination was mild instability of 
the ankles, and the VA physician wrote that this abnormality 
was not related to incidents of service.  This is the only 
competent clinical opinion on file and it is solidly against 
the veteran's claim.  


ORDER

Entitlement to service connection for a bilateral foot 
condition is denied.



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


